DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group 1 (claims 16-26) in the reply filed on 30 November 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 27-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 90a (see lines 9 and 10 on page 16 of the substitute specification).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character 95 has been used to designate both bearings and the rollers of these bearings. See at least lines 15-18 on page 16 of the substitute specification. Also, reference character 63h has been used to designate both axial ends parts and the rotation symmetrical surfaces of these axial end parts. See at least lines 33-36 on page 16.
drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the scraper of claim 20 must be shown or the feature canceled from the claim. In addition, the one or more peripheral grooves of claims 23 and 24 must be shown or the feature canceled from the claim. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure
In lines 9 and 10 on page 13 of the substitute specification, it appears that “a closed ring-shaped non-revolving component 25” should be replaced with “a closed ring-shaped non-revolving component 55”. See lines 2 and 3 on page 13 and Figure 2.
Appropriate correction is required.

Claim Objections
Claim 18 is objected to because of the following informalities: the word “advantageously” should be deleted. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: “an interconnected moulding drum assembly engaging counterforce element” and “an anti-torque member” in claim 16.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically, please see the interconnected moulding drum assembly engaging counterforce elements 26a-c, 56, 86, and 90c and the anti-torque members 27 and 57 disclosed in the Applicant’s specification and drawings.
e.g., by reciting sufficient structure to perform the claimed functions); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed functions so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation “the mould cavities” in line 5. There is insufficient antecedent basis for this limitation in the claim. Claim 16 introduces “one or more mould cavities” in lines 4 and 5, which indicates that the claimed moulding device can have a single mould cavity. Accordingly, “the mould cavities” in line 5 lacks clear antecedent basis. Please 
Claim 16 recites the limitation “the moulding drum” in line 22. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, claim 16 will be interpreted as reciting “the moulding drum assembly” in line 22.
Claims 17-26 are rejected because of their dependency from claim 16.
Claim 22 recites that “the non-revolving component comprises multiple shoe members, provided substantially parallel to and adjacent one another, viewed in the direction of the rotation axis”. It is unclear what “viewed in the direction of the rotation axis” means in this context. With reference to Figure 3a for example, when the shoe members 79 are viewed along the axis RA, only one shoe member 79 would be visible: that shoe member 79 at the end closest to the viewer. Accordingly, from this viewpoint, the viewer would be unable to confirm that the shoe members 79 are substantially parallel to and adjacent one another, as claimed. For purposes of examination, claim 22 will be interpreted as if the text “viewed in the direction of the rotation axis” were omitted.
Claim 22 recites “each shoe member comprising a filling mouth” and refers to “the moulding drum assembly in which a series of cavities is arranged”. Claim 22 depends from claim 16, which introduces “a shoe member… comprising a filling mouth” and “a revolving moulding drum assembly… in which one or more mould cavities are provided”. It is unclear what the relationship is between the filling mouths and cavities of claim 22 and those of claim 16. Given the context, it appears that the intent of claim 22 is primarily to duplicate the existing structure. 
Claims 24-26 are rejected because of their dependency from claim 22.
Claim 23 refers to “each series of cavities arranged at multiple peripheral positions when seen in peripheral direction of the moulding drum assembly” in lines 3 and 4. There is insufficient antecedent basis for this limitation in the claim. Claim 23 depends from claim 16, which introduces “one or more mould cavities”. For purposes of examination, claim 23 will be interpreted as first introducing a series of cavities arranged at multiple peripheral positions, the series including the one or more mould cavities.
Claim 24 recites the limitation “the moulding drum” in the last line. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, claim 24 will be interpreted as reciting “the moulding drum assembly” in the last line.
Claim 24 introduces “an associated section of the peripheral surface of the moulding drum assembly” and then refers to “which section” and “said section”. Claim 22, from which claim 24 depends, also introduces “an associated section”. It is unclear whether these sections are distinct. For purposes of examination, the limitation of “said section” in claim 24 will be interpreted as referring to the “associated section” introduced in claim 24, and the limitation of “which section” in claim 24 will be interpreted as referring to the section of the inner side of the shoe member that corresponds to the “associated section” of the peripheral surface of the moulding drum assembly.
Claim 26 is rejected because of its dependency from claim 24.
Claim 25 refers to “filling openings”. Claim 25 depends from claim 16, which introduces “one or more mould cavities”, each mould cavity defining “a filling opening”. Claim 25 also depends from claim 22, which introduces “a series of cavities”, suggesting that there are multiple mould cavities. See the corresponding rejection of claim 22 under 35 U.S.C. 112. It is unclear what the relationship is between the filling openings of claim 25 and the one or more filling openings of claim 16 (or the potential filling openings of claim 22). For purposes of examination, claim 25 will be interpreted as reciting “the filling openings” rather than “filling openings”. See also the interpretation of claim 22 in the rejection mentioned above.
This same issue also applies to claim 26.
Claim 25 refers to “one or more moulding drum assembly engaging counterforce elements”. Claim 25 depends from claim 16, which introduces “an interconnected moulding drum assembly engaging counterforce element”. It is unclear what the relationship is between the one or more counterforce elements of claims 25 and the counterforce element of claim 16. For purposes of examination, claim 25 will be interpreted as reciting “to which the counterforce element is connected” rather than “to which one or more moulding drum assembly engaging counterforce elements are connected”.
This same issue also applies to claim 26.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-19, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0199423 (“Righolt”) in view of World Patent Application Publication No. WO 2015/012690 (“Lok”) and U.S. Patent Application Publication No. 2005/0220932 (“van der Eerden”).
Regarding claim 16, Righolt discloses a moulding device (the food forming apparatus 1; see Figure 1 and paragraphs 1-5 and 92; note that food products are molded in the cavities 6) for moulding food products from a mass of foodstuff (see Id.) which can be transferred by pumping (see paragraph 29), comprising:
a revolving moulding drum assembly (the rotating drum 5; see Figure 1 and paragraph 92; note that food products are molded in the cavities 6 of the drum 5) having a peripheral surface in which one or more mould cavities are provided (see Id., particularly the cavities 6), wherein the mould cavities each define a filling opening in the peripheral surface (see Id.; the cavities 6 extend to the peripheral surface of the drum 5, thereby defining respective openings);

a mass feed device (the food mass feed member 23; see Figure 1 and paragraph 92) arranged in a filling position with respect to the peripheral surface of the moulding drum assembly (via the infeed channel 24; see Id.), the mass feed device comprising:
an inlet member (the structure defining the portion of the infeed channel 24 that is upstream from the manifold 10 in Figure 1; see also paragraph 92) for feeding a pressurized mass of foodstuff (see paragraph 92); and
a shoe member (the pressure plate 7; see Figure 1 and paragraph 92; the pressure plate 7 is considered a shoe member due to the similarities in structure and function between the pressure plate 7 and the Applicant’s shoe members) in communication with the inlet member (via the manifold 10; see Id.), comprising a filling mouth (the manifold 10) which adjoins the peripheral surface of the moulding drum assembly (see Figure 1 and paragraph 92) in such a way that the filling opening of the one or more mould cavities which move past during rotation of the moulding drum assembly come into communication with said filling mouth in order to fill said mould cavities with the foodstuff as they move past (see Figure 1 and paragraphs 1-5 and 92), wherein, in operation, the pressurized mass of foodstuff introduced into a mould cavity causes an outward force onto said shoe member (this result is inherent in the structure and operation of the food forming apparatus 1, as shown in Figure 1 and described in paragraphs 1-5 and 92; also note the discussion of leakage in paragraph 92, particularly that the pressure plate 7 is pressed against the drum 5 to prevent leakage, which suggests that force is exerted against the pressure plate 7 by the food in the cavities 6);

Righolt does not disclose a stationary frame. However, it is well known in the art to include a stationary frame in combination with structure of the type disclosed by Righolt. For example, Lok discloses a frame 21. See Figure 2 and page 27, lines 21-25. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the apparatus 1 of Righolt with a stationary frame in order to support the apparatus 1 above a conveyor for receiving the resulting food products, as in Lok (see Figure 2 and page 28, lines 8-13, which discuss the conveyor 80). With respect to the term “stationary”, the frame 21 of Lok is stationary in at least the sense that certain portions thereof do not rotate, for example. Further, while the frame 21 does include wheels, it is expected that, like the wheels on the Applicant’s stationary frame, they would be locked during operation of the apparatus.
Righolt does not explicitly disclose a rotary bearing assembly supported by the stationary frame and rotatably supporting the moulding drum assembly about a longitudinal drum rotation axis. However, Righolt does refer to “the bearings of the drum” in paragraphs 93 
Righolt does not explicitly disclose an anti-torque member to prevent rotation of the non-revolving component, while allowing flexibility in the radial directionBIRCH, STEWART, KOLASCH & BIRCH, LLPPCL/PCL/tttApplication No.: NEWDocket No.: 1063-0319PUS1Page 5 of 9. However, Righolt does disclose an embodiment where fastening means 32 are connected to a sub frame or a frame of the machine to secure the position of the housing 9. See paragraph 127. The fastening means 32 can be made from stainless spring steel (see paragraph 128), which suggests that some amount of movement in the radial direction would be allowed. Also, note that the limitation of an anti-torque member is being interpreted under 35 U.S.C. 112(f). A fastening means connecting the housing 9 to a sub frame or a frame of the machine would be equivalent to the anti-torque member disclosed by the Applicant, which connects the non-revolving component to the stationary frame.
Alternatively, van der Eerden discloses a piston/cylinder assembly 32 that allows a mass feed member 18 to be moved from a working position (illustrated in Figures 1 and 2) to an at-rest position at a distance from a moulding drum 16. See paragraph 109. Like the Applicant’s anti-torque member, the piston/cylinder assembly 32 connects a non-revolving component 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the apparatus of modified Righolt to include a piston/cylinder assembly 32 for moving the mass feed member 18 out of the operative position to facilitate maintenance and/or cleaning, as taught by van der Eerden (see paragraph 109).
Righolt does not explicitly disclose that a non-force transmitting flexible connection is provided between the shoe member and the inlet member, such that force transmittal from the shoe member to the inlet member is not possible. However, Lok discloses the use of hoses 63 between a foodstuff mass distributer 60 at an outlet 8 of a pump 5 and units 40 of a mass feed member 30 that transfers a foodstuff mass into mould cavities of a mould member. See Figures 1-3 and page 28, line 36, to page 29, line 25. Given that a hose is conventionally defined as a flexible tube, and given how the hoses 63 are depicted in the figures, it is expected that the hoses 63 are flexible. Alternatively, given this conventional definition, it would have been obvious to one of ordinary skill in the art to have used flexible hoses for the hoses 63. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used one or more (flexible) hoses to transport the 

Regarding claim 17, modified Righolt discloses wherein the shoe member and the counterforce element are positioned radially opposite one another (see Figures 1 and 9 of Righolt, particularly the relative positioning of the pressure plate 7 and at least certain portions of the frame 27 or tension member 16).

Regarding claim 18, modified Righolt discloses wherein the shoe element and the counterforce element are positioned in line with each other, viewed in the direction of the rotation axis (see the annotated figures below, which provide views that are nearly aligned with the rotation axis), wherein advantageously the counterforce element is provided with a discharge opening for moulded products (see Figures 1 and 9 of Righolt, which show that the frame 27 and the tension member 16 do not block moulded food products from exiting the cavities 6; the existence of an opening in the tension member 16 should be clear from Figure 9; with respect to the frame 27, note that a frame 27 is provided at each end of the drum 5, such that an opening is defined therebetween; see Figure 16, for example).


    PNG
    media_image1.png
    668
    585
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    713
    566
    media_image2.png
    Greyscale

claim 19, modified Righolt discloses wherein between the counterforce element of the non-revolving component and the moulding drum assembly a bearing is provided (see paragraph 191, which identifies a bearing 28, and Figure 1, where the bearing 28 is located between the frame 27 and the drum 5; the right side of the frame 27 in Figure 1 also appears to include a bearing).

Regarding claim 21, modified Righolt discloses wherein connectors are provided to connect the shoe member and the counterforce element to form the non-revolving component (the lever 15 connecting the frame 27 to the housing 9 in Figure 1 of Righolt; see paragraph 92; note that a frame 27 is provided at each end of the drum 5; see Figure 16, for example; also, the straps 32 in Figure 9 of Righolt; see paragraph 106).

Regarding claim 23, modified Righolt discloses wherein the peripheral surface of the moulding drum assembly is embodied as a profiled peripheral surface having a profile which comprises, for each series of cavities arranged at multiple peripheral positions when seen in peripheral direction of the moulding drum assembly, projections, each between a pair of successive cavities of said series (as discussed above, Righolt discloses a plurality of cavities 6 in the peripheral surface of the drum 5; the areas between adjacent cavities 6 represent projections, with the combination of projections and cavities 6 defining a profiled peripheral surface of the drum 5; see Figures 1 and 9).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Righolt in view of Lok and van der Eerden, as applied to claim 16 above, and further in view of World Patent Application Publication No. WO 98/12934 (“Frot-Coutaz”), cited in an IDS.
Regarding claim 20, modified Righolt does not disclose wherein the non-revolving component further comprises a moulding drum assembly engaging scraper, provided after discharge of a moulded product seen in direction of rotation, to scrape foodstuff remnants from the peripheral surface. However, such a scraper is known from Frot-Coutaz. See the scraper knife 37, which is shown in Figure 4 and discussed on page 6, lines 212-218, of the provided translation. Note the direction of rotation indicated in Figure 4 above reference numeral 37. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the apparatus 1 of modified Righolt with a scraper knife after the discharge area, as taught by Frot-Coutaz. This would represent a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A).

Claims 22 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Righolt in view of Lok and van der Eerden, as applied to claim 16 above, and further in view of World Patent Application Publication No. WO 2014/148897 (“Meulendijks”), cited in an IDS.
Regarding claim 22, modified Righolt does not explicitly disclose wherein the non-revolving component comprises multiple shoe members, provided substantially parallel to and adjacent one another, viewed in the direction of the rotation axis, each shoe member comprising a filling mouth adjoining an associated section of the peripheral surface of the 
Meulendijks discloses multiple shoe segments 42 provided parallel to and adjacent one another (see Figure 2 and page 18, lines 24-29), each shoe segment 42 comprising a passage 39 (see Figure 5 and page 18, lines 31 and 32) adjoining an associated section of the peripheral surface of a moulding drum 16 (see Figures 3 and 7 and page 18, lines 18-32) in which a series of cavities 44 is arranged at multiple peripheral positions (see Figures 4 and 7 and page 18, lines 18-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the unitary pressure plate 7 of Righolt with individual shoe segments substantially parallel to and adjacent one another, each shoe segment comprising a filling mouth adjoining the peripheral surface of the drum 5, as taught by Meulendijks. This would represent a simple substitution of one known element for another to obtain predictable results. See MPEP 2143(I)(B).

Regarding claim 24, modified Righolt discloses wherein the peripheral surface of the moulding drum assembly is embodied as a profiled peripheral surface having a profile which comprises, for each series of cavities arranged at multiple peripheral positions when seen in peripheral direction of the moulding drum assembly, projections, each between a pair of 
Modified Righolt does not explicitly disclose wherein an inner side of each shoe member which adjoins an associated section of the peripheral surface of the moulding drum assembly is embodied as a profiled inner side having a profile which section comprises, for each series of cavities, one or more grooves extending in the peripheral direction and/or ribs extending in the peripheral direction, which grooves and/or ribs are in meshing engagement with the profiled peripheral surface of said section of the moulding drum. However, each of the shoe segments 42 of Meulendijks has a groove 43 in meshing engagement with the peripheral surface of the moulding drum 16. See Figures 3-5 and 7 and page 18, line 34, to page 19, line 4.
It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the cavity and shoe arrangement of modified Righolt with the cavity and shoe arrangement of Meulendijks if it was desired to produce products having the associated shape. This would represent a simple substitution of one known element for another to obtain predictable results. See MPEP 2143(I)(B).

Regarding claims 25 and 26, modified Righolt does not explicitly disclose wherein the non-revolving component comprises connection beams extending parallel to the drum rotation axis, to which the multiple shoe members are connected adjacent filling openings in the peripheral surface of the moulding drum assembly, and to which one or more moulding drum i.e., a connection beam) with the aid of the piston/cylinder assembly 32 to allow this movement of the mass feed member 18. See Id. Further, it can be clearly seen in Figure 1 that the sub frame 30 includes additional connection beams extending parallel to the drum rotation axis (see the annotated figure below), and it appears from Figure 2 that the piston/cylinder assembly 32 is connected to one of these beams.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included connection beams in the apparatus of modified Righolt as part of incorporating the piston/cylinder assembly 32 and the associated ability to move portions of the apparatus for maintenance or cleaning, as taught by van der Eerden. One of ordinary skill in the art would also have recognized how such connection beams would enhance rigidity.
With respect to the limitations that the multiple shoe members and the counterforce elements are connected to the connection beams, the corresponding structure in modified Righolt would all be at least indirectly connected by virtue of the need to include at least 

    PNG
    media_image3.png
    617
    561
    media_image3.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571) 270-1287. The examiner can normally be reached on Monday-Thursday, 8:30 AM-6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN J DERUSSO/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744